           Case 4:20-cv-00943-JM Document 9 Filed 12/01/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LaKESHA HATCHETT                                                                PETITIONER

v.                              NO. 4:20-cv-00943 JM

DEXTER PAYNE                                                                   RESPONDENT


                                              Order

       The Court has reviewed Plaintiff’s second motion for extension of time (Doc. No. 8), and

that motion is DENIED. After a careful, de novo review of the record, the Court concludes that

the findings and recommendation of the magistrate judge should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects. The petition for writ of habeas

corpus pursuant to 28 U.S.C. 2254 filed by petitioner LaKesha Hatchett is dismissed without

prejudice. Judgment will be entered for respondent Dexter Payne.

       IT IS SO ORDERED this 1st day of December, 2020.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE
